ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 19-736, and Respondent’s acknowledgment therein that sufficient evidence exists to sustain allegations that he committed professional misconduct in violation of Rules 1.1, 1.3, 1.4, 1.7, 1.15(a), 1.16(d), and 8.4(a) and (d) of the Maryland Lawyers’ Rules of Professional Conduct, in effect at the time of the misconduct, it is this 5th day of June, 2017,
ORDERED, that Respondent, Rodney M. Jones, be and he is hereby disbarred from the practice of law in the State of Maryland effective June 30, 2017, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Rodney M. Jones from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-742.